Citation Nr: 9931280	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  96-12 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to an increased rating for varicose veins of the 
right leg, currently evaluated 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1995 RO decision which, in pertinent part, 
granted an increased 40 percent rating for service-connected 
varicose veins of the right leg; the veteran appealed for an 
increased rating.


FINDING OF FACT

The veteran's service-connected varicose veins of the right 
leg are currently manifested by very prominent large 
varicosities extending from the femoral triangle in the groin 
to the ankle; at least one varicose vein which is one 
centimeter wide; mild discoloration of the skin; no 
ulceration, edema, eczema, or inflammation; negative 
Perthes's and Trendelenburg's tests; and no involvement of 
the deep circulation.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
service-connected varicose veins of the right leg have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Codes 7120, 7121 (1997 and 1999).








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from October 1943 to 
January 1946.  A review of his service medical records shows 
that he was treated for varicose veins of the right leg.

In a July 1946 decision, the RO established service 
connection for varicose veins of the right leg, with a 
noncompensable evaluation.

In a July 1948 decision, the RO granted an increased 10 
percent rating for varicose veins of the right leg.

In a July 1964 decision, the RO granted an increased 30 
percent rating for varicose veins of the right leg with 
phlebitis.

Private medical records from Woonsocket Hospital dated in 
June 1969 reflect that the veteran was diagnosed with marked 
saphenous varices of the right lower leg, with perforator 
vein insufficiency, and underwent a long venous ligation and 
stripping.

In an August 1969 decision, the RO granted a temporary total 
rating for convalescence, effective in June 1969, with a 30 
percent rating effective in August 1969.  In an October 1969 
decision, the RO extended the temporary total rating through 
September 1969, and assigned a 20 percent rating effective in 
October 1969.

In an October 1979 certificate of attending physician, a 
private physician, Dr. Lalor, indicated that in May 1978 he 
operated on the veteran and performed a long and short 
saphenous ligation and stripping of severe recurrent varicose 
veins of the right groin, the medial aspect of the right 
thigh, and the right short saphenous veins.

In a January 1980 decision, the RO granted an increased 30 
percent rating, and recharacterized the disability as 
residuals of varicose vein surgery of the right lower 
extremity with severe pain and disability with post-phlebitic 
syndrome.

Private medical records dated from 1990 to 1993 from Landmark 
Medical Center primarily reflect treatment for heart and 
renal conditions and are negative for treatment of varicose 
veins of the right leg.  Some of the medical records reflect 
pitting edema of the lower extremities.

In November 1994, the veteran submitted a claim for an 
increased rating for service-connected "phlebitis."  He 
said his condition had worsened and he now suffered from 
continuous swelling of both legs which did not improve with 
rest.  He stated that when he sat for 1/2-hour, his legs became 
numb.

At a December 1994 VA examination, the veteran reported that 
he was treated for varicose veins of the right leg with 
injections both during and after service, and that he 
subsequently underwent two operations on the veins in his 
right leg.  He said he had not received any other treatment 
for this condition other than support hose issued by the VA.  
He complained of pain, swelling, and varicosities of the 
right leg.  On examination, there were well-healed, non-
tender, and non-fixed scars of ligation and stripping 
procedures in the groin, upper thigh, popliteal region, and 
right lower leg and ankle.  Massive varicosities were noted 
from the greater saphenous system in the lower leg below the 
knee.  In some areas, these were elevated to about one 
centimeter.  There was considerable tortuosity and 
conglomeration in these areas.  The lesser saphenous veins 
were normal.  There was a well-healed one-centimeter ulcer 
scar over the medial malleolus that was fixed and non-tender.  
The Perthes's tourniquet test (for deep venous thrombosis) 
was negative, and the Trendelenburg's test was positive for 
incompetent perforating veins.  The diagnostic impressions 
were post-phlebitic syndrome manifested by varicose veins, 
ulceration, edema, and positive Trendelenburg's test, and 
status post ulceration of the right lower leg, healed, 
asymptomatic.  The examiner opined that the veteran's 
symptoms would not improve as the veteran aged, and 
recommended that he continue to wear support hose and elevate 
his legs as much as possible.

In a January 1995 decision, the RO granted an increased 40 
percent rating for service-connected varicose veins of the 
right leg.

VA outpatient treatment records dated from April 1995 to 
January 1996 reflect treatment for varicose veins of the 
right leg.  An April 1995 treatment note shows that the 
veteran had no current complaints and requested a replacement 
of his right Jobst stocking and a garter belt.  A December 
1995 treatment note shows that the veteran complained of a 
bulge behind his right knee, reported a prior medical history 
of coronary artery disease, hypertension, congestive heart 
failure, and gout, and said he was currently taking multiple 
medications, including Coumadin.  The diagnostic assessment 
was rule out deep venous thrombosis on Coumadin versus 
"superficial."  On vascular consult, the examiner noted 
tenderness on the medial aspect of the right knee 
posteriorly.  There was no evidence of a Baker's cyst, and no 
evidence of an aneurysm.  There were no bruits audible over 
the femoral/popliteal arteries.  The veteran complained of 
tenderness along the length of his varicosities.  The 
examiner recommended vein stripping, but indicated that 
consultation and clearance was required from the cardiology 
clinic.  On cardiology consult in January 1996, the doctor 
recommended a stress test prior to surgery.  A subsequent 
January 1996 treatment note indicates that the veteran's 
private doctor opined that no surgery was necessary, and that 
the veteran accordingly declined vein stripping.  On 
examination, there were several non-tender varicosities from 
the medial thigh down to the ankle.  There was no tenderness 
at the knee, and no swelling or erythema.  The pertinent 
diagnosis was asymptomatic varicose veins; stripping was not 
currently required.  Subsequent VA medical records are 
negative for treatment of varicose veins of the right leg.

A private medical record dated in December 1995 from Landmark 
Medical Center shows that the veteran was treated for a 
cardiac condition and for right leg pain from osteoarthritis.  
Such record is negative for treatment of varicose veins of 
the right leg.

By a memorandum dated in December 1995, the veteran's 
representative stated that the veteran felt that his service-
connected varicose veins of the right leg were more disabling 
than currently evaluated.

At a February 1996 VA examination, the veteran complained of 
varicosities of the right leg with very troublesome nocturnal 
cramps.  On examination, there were varicosities, especially 
involving the lower leg, which protruded to about one 
centimeter in some areas, but were not tender.  There was no 
peripheral edema.  There were several scars from previous 
surgery, and scars from ulcerations involving the medial 
malleolus; the scars were neither tender nor fixed.  The 
veteran had continuous support hose.  There was good 
pulsation in the right lower extremity, the skin appearance 
was slightly purple in color, and skin temperature was 
normal.  There were no areas of paresthesia.  The examiner 
noted that the veteran had arteriosclerotic heart disease 
which was not related to the varicosities.  The diagnoses 
were varicose veins of the right lower leg secondary to post-
phlebitic syndrome, and status post ulceration of the right 
lower leg secondary to varicosities.

At a June 1997 VA examination, the veteran complained of 
difficulty using his right leg after he had been sitting for 
a while.  On examination, there were scattered varicose veins 
from the groin down to the ankle.  Arterial circulation was 
substandard, which was consistent with his history of a heart 
attack and generalized arteriosclerosis.  Currently there 
were no ulcers or any indication of past ulcers.  There was 
no swelling of the leg, and no edema or discoloration.  The 
leg was no different in size or appearance from his other, 
normal leg.  There was no claudication or paresthesias.  The 
examiner opined that the veteran never had deep vein 
thrombosis, and that he previously had stasis ulcers which 
had cleared up after two surgeries.  The examiner stated that 
the veteran currently had residual varicose veins and that 
the wearing of an elastic stocking was a very reasonable 
treatment.  Surgery was not recommended unless ulceration or 
other problems developed.  The examiner opined that the 
service-connected varicose veins of the right leg had no 
deleterious effect on the activities of daily living.  The 
diagnosis was right-sided congenital varicose veins with a 
history of sclerosing solution injections at one time, 
varicose vein excisions from the knee down on one occasion, 
and thirdly, varicose vein excisions from the knee up on 
another occasion.

At a March 1999 VA examination, the veteran complained of 
right groin pain and bilateral knee pain.  The veteran 
reported that he had support stockings which extended from 
the toes to the groin, but he was not wearing such at the 
examination.
On examination, the left leg was normal.  On examination of 
the right leg, there were varicosities extending from the 
femoral triangle in the groin to the ankle.  Barely visible 
scars indicated that the veteran previously had a stripping 
and excision of his saphenous system.  There were very 
prominent large varicose veins along the course of the 
greater saphenous veins from the groin to the medial ankle.  
In the thigh, at least one of the varicose veins was one-
centimeter wide, and most of them were from .25 to .5 
centimeters wide.  In the leg, there were recurrent varicose 
veins along the greater saphenous course which were anywhere 
from .25 to .5 centimeters in diameter.  There was evidence 
of an old healed ulceration just above and at the medial 
malleolus.  There was mild discoloration of the skin in this 
area, so-called "bony induration."  There was evidence that 
the veteran had an ulcer in the past, but there was no 
activity currently and no indication that he was about to 
develop an ulcer.  

The examiner noted that the veins were not tender, there was 
no evidence of inflammation, and Perth's and Trendelenburg's 
tests were negative.  There was no edema or swelling about 
the ankle, and no excess fluid in the leg.  The leg itself in 
the gastroc level showed no enlargement when compared to the 
left side.  The examiner indicated that he found no evidence 
to indicate a past phlebitic syndrome of the deep variety.  
There was no evidence of deep venous thrombosis in the past 
or currently.  The veteran currently had varicose veins which 
were incompetent and recurrent, and the examiner opined that 
the veteran's previous ulceration was caused by his varicose 
veins and superficial system.  The examiner stated that 
potential ulcers were controlled by wearing a stocking.

The examiner opined that surgery was not indicated, and that 
the service-connected varicose veins of the right leg caused 
no disability other than the need for use of a stocking, and 
did not interfere with the veteran's activities of daily 
living.  The diagnoses were a normal left leg with respect to 
veins, evidence of stripping and excision of veins of the 
right leg with recurrent varicosities of the thigh and leg, 
and evidence of an old ulceration of the right medial 
malleolus, with no activity or impending activity currently.  
There was no evidence of deep venous thrombosis or post-deep 
phlebitic syndrome.  The examiner concluded that the veteran 
might have had a superficial thrombophlebitis in the past, 
but there was no current evidence of such.


II.  Analysis

The veteran's claim for an increase in a 40 percent rating 
for his service-connected varicose veins of the right leg is 
well grounded, meaning plausible.  The file shows that the RO 
has properly developed the evidence, and there is no further 
VA duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

During the course of the veteran's appeal, the VA criteria 
for rating cardiovascular disorders were revised.  The 
veteran's unilateral varicose veins were initially evaluated 
under 38 C.F.R. § 4.104, Code 7120 (effective prior to 
January 12, 1998).  This code provides that unilateral 
varicose veins which are severe, involving superficial veins 
above and below the knee, with varicosities of the long 
saphenous ranging over 2 centimeters in diameter, with marked 
distortion and sacculation, with edema and episodes of 
ulceration, and with no involvement of the deep circulation, 
warrant a 40 percent rating.  Unilateral varicose veins which 
are pronounced, including the findings of the severe 
condition with secondary involvement of the deep circulation, 
as demonstrated by Trendelenburg's and Perth's tests, with 
ulceration and pigmentation, warrant a 50 percent rating.  
38 C.F.R. § 4.104, Code 7120 (1997).  The former version of 
Diagnostic Code 7121, pertaining to phlebitis or 
thrombophlebitis, is inapplicable, as there is no current 
evidence of such conditions.  38 C.F.R. § 4.104, Code 7121 
(1997).

On January 12, 1998, the rating criteria for varicose veins 
(38 C.F.R. § 4.104, Code 7120) were revised.  This revised 
code provides that a 40 percent rating is warranted for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
warranted for persistent edema or subcutaneous induration 
with stasis pigmentation or eczema, and persistent 
ulceration.  The above ratings are for a single extremity.  
38 C.F.R. § 4.104, Code 7120 (1999).  The revised rating 
criteria pertaining to post-phlebitic syndrome of any 
etiology are the same as the revised rating criteria for 
varicose veins.  38 C.F.R. § 4.104, Code 7121 (1999).

As the veteran's claim for an increased rating for varicose 
veins of the right leg was pending when the regulations 
pertaining to cardiovascular disabilities were revised, he is 
entitled to the version of the law most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  Here, either 
the prior or current rating criteria may apply, whichever are 
most favorable to the veteran.

The veteran is service-connected for only right leg varicose 
veins (in fact, he does not have the condition in the left 
leg) which are currently controlled with the use of an 
elastic stocking.  

As noted above, the most recent medical evidence is the most 
relevant in a claim for increased rating, and on VA 
examination in March 1999, there were right lower extremity 
varicosities extending from the femoral triangle in the groin 
to the ankle.  There were very prominent large varicose veins 
along the course of the greater saphenous veins from the 
groin to the medial ankle.  In the thigh, at least one of the 
varicose veins was one-centimeter wide, and most of them were 
from .25 to .5 centimeters wide.  In the leg, there were 
recurrent varicose veins along the greater saphenous course 
which were anywhere from .25 to .5 centimeters in diameter.  
There was evidence of an old healed ulceration just above and 
at the medial malleolus.  There was mild discoloration of the 
skin in this area, so-called "bony induration."  There was 
evidence that the veteran had an ulcer in the past, but there 
was no activity currently and no indication that he was about 
to develop an ulcer.  The examiner noted that the veins were 
not tender, there was no evidence of inflammation, and 
Perth's and Trendelenburg's tests were negative.  

There was no edema or swelling about the ankle, and no excess 
fluid in the leg.  The leg itself in the gastroc level showed 
no enlargement when compared to the left side.  The examiner 
indicated that he found no evidence to indicate a past 
phlebitic syndrome of the deep variety.  There was no 
evidence of deep venous thrombosis in the past or currently.  
The veteran currently had varicose veins which were 
incompetent and recurrent, and the condition caused no 
disability other than the need for use of a stocking, and did 
not interfere with the veteran's activities of daily living.  
The diagnoses included evidence of stripping and excision of 
veins of the right leg with recurrent varicosities of the 
thigh and leg, and evidence of an old ulceration of the right 
medial malleolus, with no activity or impending activity 
currently.  There was no evidence of deep venous thrombosis 
or post-deep phlebitic syndrome.  The examiner concluded that 
the veteran might have had a superficial thrombophlebitis in 
the past, but there was no current evidence of such.

Considering the old version of Code 7120, the evidence does 
not show that the veteran has pronounced (50 percent) 
unilateral varicose veins, involving superficial veins above 
and below the knee, with varicosities of the long saphenous 
ranging over 2 centimeters in diameter, with marked 
distortion and sacculation, with edema and episodes of 
ulceration, with secondary involvement of the deep 
circulation, as demonstrated by Trendelenburg's and Perth's 
tests, and with ulceration and pigmentation.  As to the new 
version of Code 7120, the latest examination findings suggest 
that the criteria for even the current 40 percent rating are 
not met.  Clearly, the new rating criteria (under Codes 7120 
and 7121) do not support an increase in the current 40 
percent rating for varicose veins of the right leg, as the 
medical evidence does not demonstrate that there is 
persistent edema or subcutaneous induration with stasis 
pigmentation or eczema, and persistent ulceration. 

As the preponderance of the evidence is against the veteran's 
increased rating claim, the benefit of doubt doctrine is 
inapplicable, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An increased rating for varicose veins of the right leg is 
denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

